Exhibit 99.1 INTEL CORPORATION SUPPLEMENTAL OPERATING GROUP RESULTS ($ in millions) Three Months Ended Twelve Months Ended Q1 2011 Q4 2010 Q3 2010 Q2 2010 Q1 2010 Net Revenue PC Client Group Microprocessor revenue $ Chipset, motherboard and other revenue Data Center Group Microprocessor revenue Chipset, motherboard and other revenue Other Intel Architecture Group Intel Architecture Group Software and Services Group 75 66 65 58 All Other TOTAL NET REVENUE $ Operating income (loss) PC Client Group $ Data Center Group Other Intel Architecture Group 76 92 76 26 Intel Architecture Group Software and Services Group All Other TOTAL OPERATING INCOME (LOSS) $ Our operating groups shown above are comprised of the following: • PC Client Group: Delivering microprocessors and related chipsets and motherboards designed for the notebook and desktop (including high-end enthusiast PCs) market segments; and wireless connectivity products. • Data Center Group: Delivering microprocessors and related chipsets and motherboards designed for the server, workstation, and storage computing market segments; and wired network connectivity products. • Other Intel Architecture Group consist of the following: • Intel Mobile Communications: Delivering mobile phone components such as baseband processors, radio frequency transceivers, and power management chips. • Embedded and Communications Group: Delivering microprocessors and related chipsets for embedded applications. • Netbook and Tablet Group: Delivering microprocessors and related chipsets for the netbook and tablet market segments. • Digital Home Group: Delivering Intel Architecture-based products for next-generation consumer electronics devices. • Ultra-Mobility Group: Delivering low-power Intel Architecture-based products in the next-generation handheld market segment. • Software and Services Group consists of the following: • McAfee: A wholly owned subsidiary delivering software products for endpoint security, system security, consumer security, network security, and risk and compliance. •Wind River Software Group: A wholly owned subsidiary delivering device software optimization products to the embedded and handheld market segments, serving a variety of hardware architectures. • Software and Services Group: Delivering software products and services that promote Intel Architecture as the platform of choice for software development. All Other consists of the following: • Non-Volatile Memory Solutions Group: Delivering advanced NAND flash memory products for use in a variety of devices. • Corporate:Revenue, expenses and charges such as: • A portion of profit-dependent compensation and other expenses not allocated to the operating groups. • Divested businesses and results of seed businesses that support our initiatives. • Acquisition-related costs, including amortization and any impairment of acquisition-related intangibles and goodwill.
